Title: Enclosure: Account from Sale of Thomas Jefferson’s Flour, 2 July 1811
From: Jefferson, George
To: Jefferson, Thomas


            
			 
		   
		  
		  Sales of 54 Barrels flour made on account of Thomas Jefferson Esqr
            
                  June 24th 1811 
		  
		  
		  To Wm Mackenzie for Jno Leslies note at 60 days vzt
                  
            
              
                
                           
            
            
		  49 Barrels Superfine
                        
                
                
		   
		  at 9$
                441.—
              
      
              
                
                           5
            〃
            fine
                        
                
                
            8½
         
                
            4250
              
      
              
                
                
                
                
                
            
         
                
                           $483.50
              
              
                
                Charges
                
                
              
      
              
                
                           toll on 54 Bbls
         
                
                
                
            $5.62½
              
      
              
                
                           Storage
                        
                
                
                
            4.50
              
      
              
                
                           Coopg 105 Inspection 108
                        
                
                
                
            2.13
              
      
              
                
                           freight 45 Barrels
                        
                
                
                
            30.—
              
      
              
                
                           Commission on 483.50 at 2½ ⅌Ct 
         
                
                
                
            12.8
                
                
            54.33½
              
              
                
                
                
                
                
                
                           $429.17
            
         
              
              
                
                
                           EE
                        
                
                
              
      
            
            Richmond
              2nd July 1811
          